TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00313-CV


United States Gypsum Co., Appellant

v.


William Osteen, Albert Gore and Hamer Long, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 96-05587, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 



PER CURIAM

	Appellant United States Gypsum Co. has filed an unopposed motion to dismiss its
appeal.  We grant the motion and dismiss the appeal.

Before Chief Justice Aboussie, Justices Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   August 30, 2001
Do Not Publish